     Case 2:14-cv-01699-LRH-DJA Document 1256
                                         1255 Filed 10/09/20
                                                    10/08/20 Page 1 of 3



 1    BOIES, SCHILLER & FLEXNER LLP                          MORGAN, LEWIS & BOCKIUS LLP
      RICHARD J. POCKER (NV Bar No. 3568)                    BENJAMIN P. SMITH (pro hac vice)
 2    300 South Fourth Street, Suite 800                     JOHN A. POLITO (pro hac vice)
      Las Vegas, NV 89101                                    SHARON R. SMITH (pro hac vice)
 3    Telephone:   702.382.7300                              One Market, Spear Street Tower
      Facsimile:   702.382.2755                              San Francisco, CA 94105
 4    rpocker@bsfllp.com                                     Telephone:     415.442.1000
                                                             Facsimile:     415.442.1001
 5    PAUL, WEISS, RIFKIND, WHARTON &                        benjamin.smith@morganlewis.com
      GARRISON LLP                                           john.polito@morganlewis.com
 6    WILLIAM A. ISAACSON (pro hac vice)                     sharon.smith@morganlewis.com
      KAREN DUNN (pro hac vice)
 7    2001 K Street, NW                                      DORIAN DALEY (pro hac vice)
      Washington, DC 20006                                   DEBORAH K. MILLER (pro hac vice)
 8    Telephone:     202.223.7300                            JAMES C. MAROULIS (pro hac vice)
      Facsimile:     202.223.7420                            ORACLE CORPORATION
 9    wisaacson@paulweiss.com                                500 Oracle Parkway, M/S 5op7
      kdunn@paulweiss.com                                    Redwood City, CA 94070
10                                                           Telephone:     650.506.4846
                                                             Facsimile:     650.506.7114
11                                                           dorian.daley@oracle.com
                                                             deborah.miller@oracle.com
12                                                           jim.maroulis@oracle.com
13                                                           Attorneys for Defendants and
                                                             Counterclaimants Oracle America, Inc. and
14                                                           Oracle International Corporation
15                                    UNITED STATES DISTRICT COURT
16                                           DISTRICT OF NEVADA
17
      RIMINI STREET, INC., a Nevada corporation;              Case No. 2:14-cv-01699-LRH-DJA
18               Plaintiff,
           v.                                                  DEFENDANTS AND
19                                                             COUNTERCLAIMANTS ORACLE
      ORACLE INTERNATIONAL CORPORATION,                        AMERICA, INC. AND ORACLE
20    a California corporation, and ORACLE                     INTERNATIONAL
                                                               CORPORATION’S NOTICE OF
      AMERICA, INC., a Delaware corporation                    WITHDRAWAL OF COUNSEL
21
                        Defendants.
22
      ORACLE AMERICA, INC., a Delaware
23    corporation; and ORACLE INTERNATIONAL
      CORPORATION, a California corporation,
24
                        Counterclaimants,
25             v.

26    RIMINI STREET, INC., a Nevada corporation,
      et al.,
27               Counterdefendants.

28

                                      ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
     DB3/ 203513436.1
     Case 2:14-cv-01699-LRH-DJA Document 1256
                                         1255 Filed 10/09/20
                                                    10/08/20 Page 2 of 3



 1           TO ALL CLERKS OF THIS COURT AND ALL PARTIES OF RECORD:

 2           PLEASE TAKE NOTICE that counsel of record for Defendants and Counterclaimants

 3   Oracle America, Inc. and Oracle International Corp., (together “Oracle”), Frank B. Kennamer has

 4   left and is no longer affiliated with the law firm of Morgan, Lewis & Bockius LLP, and Oracle

 5   hereby withdraws Mr. Kennamer as its counsel of record. Mr. Kennamer should be removed from

 6   all further notices.

 7       The law firm of Morgan, Lewis & Bockius LLP continues to represent Oracle in this matter.

 8
     DATED: October 8, 2020                   MORGAN, LEWIS & BOCKIUS LLP
 9

10
                                              By:            /s/ John A. Polito
11                                                              John A. Polito

12                                               Attorneys for Defendants and Counterclaimants
                                                  Oracle America, Inc. and Oracle International
13
                                                                  Corporation
14

15           IT IS SO ORDERED.
16
             DATED: October 9, 2020
17

18           ____________________________________
             DANIEL J. ALBREGTS
19
             UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                                    1
                                ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
     Case 2:14-cv-01699-LRH-DJA Document 1256
                                         1255 Filed 10/09/20
                                                    10/08/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2             I hereby certify that on the 8th day of October 2020, I electronically transmitted the

 3    foregoing DEFENDANTS AND COUNTERCLAIMANTS ORACLE AMERICA, INC.

 4    AND ORACLE INTERNATIONAL CORPORATION’S NOTICE OF WITHDRAWAL

 5    OF COUNSEL to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 6    Notice of Electronic Filing to all counsel in this matter; all counsel being registered to receive

 7    Electronic Filing.

 8                                                 MORGAN, LEWIS & BOCKIUS LLP
 9    DATED: October 8, 2020

10                                                 By:            /s/ John A. Polito
                                                                      John A. Polito
11
                                                    Attorneys for Defendants and Counterclaimants
12                                                   Oracle America, Inc. and Oracle International
13                                                                   Corporation

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         CERTIFICATE OF SERVICE
     DB3/ 203513436.1
